SCHOOL TERM — TEACHERS MINIMUM DAYS (1) Pursuant to Section 70 Ohio St. 1-106 [70-1-106] of House Bill 1155, 33rd Legislature, First Session, a school district may not lawfully require a vocational teacher to work in excess of 190 days; (2) all teachers are required to work a minimum of 190 days and are paid on a ten month basis unless a twelve month plan is desired. For each additional month employed, the school district must pay the teacher on the basis of one-tenth (1/10) of the base salary of a teacher employed on a ten month basis; (3) the salary of a vocational education teacher shall be calculated on the basis of the months for which the teacher is actually employed but a school district may not lawfully withhold Federal vocational money from a teacher if that teacher has worked the required minimum 190 days, and thereafter refuses to work an additional one or two months.  The Attorney General has considered your opinion request wherein you ask the following questions: "1. May a school district lawfully require a vocational teacher to work in excess of 190 days.  "2. May a school district lawfully require a vocational teacher to work 10 months without paying that teacher an additional 1/10 of his base salary. "3. May a school district lawfully withhold federal vocational money from a teacher if that teacher refuses to work an additional month." Section 1-109 of House Bill 1155, 33rd Legislature, First Session provides as follows: "A school year for all public schools in Oklahoma shall consist of at least ten (10) months of four (4) weeks each, of which time school shall actually be in session and instruction offered for not less than one hundred eighty (180) days. . ." (Emphasis added) Section 1-110, supra, provides in part as follows: ". . .Any district may pay teachers and other employees on the basis of calendar months for 12 months, as elsewhere provided by the Oklahoma School Code." Section 6-106, supra, provides as follows: "Boards of education are hereby authorized to contract with and pay all teachers in their respective districts in twelve (12) monthly payments, to be made on the basis of legal contracts between said board and teachers. Procedures for paying teachers shall be in accordance with any plan approved by the State Department of Education.  "The aggregate amount of such salary payment in any fiscal year shall be as agreed upon by the board and the teacher. Under the terms of a contract made in keeping with the provisions of this section, no duties shall be expected or required of the teacher in excess of one hundred ninety (190) days. Any district adopting this plan of payment may make it applicable to any or all teachers employed therein. Such plan shall be permissive rather than mandatory and may be discontinued at the close of any fiscal year.  "All salaries paid in twelve (12) installments pursuant to the provisions of this section shall be for calendar months or fractional parts thereof." (Emphasis added) Section 14-101, supra, provides in part as follows: ". . .For each additional month employed, the additional salary shall be calculated on the basis of one-tenth (1/10) of the base salary as prescribed by the school district for a teacher of like qualifications employed on a ten (10) month basis." Subsection 1 (d) of Section 9, House Bill 1163, 33rd Legislature, First Session entitled "Flat Grants" provides as follows: "Two Thousand Five Hundred Dollars ($2,500.00) for each vocational education teacher approved for reimbursement by the Division of Vocational Technical Education. Provided further that for the school year 1971-1972 and each year thereafter the salary of a vocational education teacher shall be calculated on a basis of the months for which the teacher is actually employed, subject to the approval of the State Board for Vocational Education, but not to exceed two (2) months in addition to the school term as defined by this article.  "For each additional month employed, the additional salary may be calculated on the basis of one-tenth (1/10) of the base salary as prescribed by the school district for a teacher of like qualifications employed on a ten-months' basis." The school term as defined by this Article is defined by sub-section (c) of Section 10, supra, which provides as follows: "A full term of school under the provisions of this Article shall consist of ten (10) school months in which school has been in session not less than one hundred eighty (180) days; provided, however, that five (5) days may be used for attendance at professional meetings. Provided further that a school district may maintain school less than a full term only when other conditions beyond the control of the school authorities make impossible the maintenance of said term, but shall have its State Aid reduced proportionately.  It would appear, therefore, that a school term, both regular and vocational, consists of a period of ten (10) months (actual working days required of any one teacher being one hundred ninety (190) days), although salaries may be paid on a twelve (12) month basis. Subsection 1(d) of Section 9, supra, gives the State Board for Vocational Education the right to employ vocational technical teachers in excess of the normal 10 month school term and pursuant thereto the right to pay said teachers for such additional employment on the basis of one tenth of the base salary normally paid on a ten (10) month basis. It follows that such policy would apply equally to a regular school district.  It is, therefore, the opinion of the Attorney General that question No. 1 should be answered in the negative. Pursuant to Section 6-106, of House Bill 1155, 33rd Legislature, First Session, a school district may not lawfully require a vocational teacher to work in excess of one hundred ninety (190) days. Further, it is the opinion of the Attorney General that question No. 2 be answered as follows: All teachers are required to work a minimum of one hundred ninety (190) days and are paid on a ten (10) month basis unless a twelve (12) month plan is desired. For each additional month employed the school district must pay the teacher on the basis of one-tenth (1/10) of the base salary of a teacher employed on a ten (10) month basis.  Further, it is the opinion of the Attorney General that question No. 3 be answered as follows: The salary of a vocational education teacher shall be calculated on a basis of the months for which the teacher is actually employed, but a school district may not lawfully withhold Federal vocational money from a teacher if that teacher has worked the required minimum of one hundred ninety (190) days and thereafter refuses to work an additional one or two months.  (Larry L. French)